DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to “an auxiliary member attachment structure for a vehicle seat” but goes on to recite an auxiliary member itself as well as extensive details of the vehicle seat.  Accordingly, it is unclear if structure beyond the auxiliary member attachment structure itself is intended to be positively recited.  The issue is further compounded in dependent claims where features of the auxiliary member are further detailed.  
Claim 9 recites an auxiliary member comprising an auxiliary member attachment structure.  It is unclear how this auxiliary member relates to the auxiliary member potentially introduced in claim 1.
Claims 2-9 are deemed indefinite because they are dependent on an indefinite claim.
Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gerhardt et al. (US Patent Number 8128162).
Regarding claim 1, Gerhardt discloses an auxiliary member attachment structure for a vehicle seat, the attachment structure comprising: an auxiliary member (12) at an outer side in a seat width direction of the vehicle seat, wherein the vehicle seat has a seat cushion that is capable of transitioning from a seating position to a storage position that is aligned with a seat back (the cushion and back provide this arrangement at least relative to one another), the auxiliary member being rotatable, about a shaft (14) in the vehicle seat extending along the seat width direction, between a reference position at which the auxiliary member is upright along a seat vertical direction and a holding position at which the auxiliary member is rotated closer to a front side of a vehicle in a seat front-rear direction from the 
Regarding claims 2-4 Gerhardt further discloses support parts, resistance forces, abutments, and stoppers but may not clearly disclose them associated with the components claimed.  However as duplication and arrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components arranged as claimed based on normal variation to improve function, fit, and safety for various users.
Regarding claims 7 and 8, Gerhardt discloses a device as explained above but does not disclose a handrail or table.  Such arrangements are old and well-known in the art and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components arranged as claimed based on normal variation to improve function, comfort, and safety for various users.
Regarding claim 9, Gerhardt further discloses a vehicle seat as claimed (with the cushion and back flipping at least relative to one another as claimed). 

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art discloses a variety of auxiliary locking arrangements, it does not show the particular details (brackets, cams, etc.) as set forth in claims 5 and 6 nor would it have been obvious to provide such.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHILIP F GABLER/Primary Examiner, Art Unit 3636